Citation Nr: 1419479	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  02-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine disability.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION


The Veteran served on active duty from November 1985 to November 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2002 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the April 2002 decision, the RO denied, in part, an increased rating for the Veteran's spine disability, which she appealed to the Board.  

In May 2007 decision, the Board denied the Veteran's claim for an increased rating for a spine disability, and awarded separate disability ratings for peripheral neuropathy of the bilateral lower extremities.  

The Board's grant of these separate ratings for peripheral neuropathy of the bilateral lower extremities was effectuated by the RO in a January 2009 rating decision.  The RO assigned a 10 percent rating for each lower extremity effective May 2005.

The Veteran appealed the Board's May 2007 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2008, the Court granted a September 2008 Joint Motion for Remand (JMR), vacating the May 2007 decision as to the issue of whether an increased rating was warranted for the Veteran's spine disability, and remanded that issue to the Board for compliance with the instructions in the JMR. 

In a June 2009 rating decision, the RO denied the Veteran's claim for a TDIU.  She appealed that determination.  The Board notes that a denial of a TDIU via a prior October 2002 rating decision was not appealed.  

In March 2010, the Board remanded the claims for an increased rating for the Veteran's spine disability and a TDIU for additional development.   In February 2012, the Board remanded this case.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2012. 


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability resulted in severe limitation of motion during the entire appeal period, but did not result in ankylosis, severe lumbosacral strain, intervertebral disc syndrome, or demonstrable deformity of a vertebral body.

2.  The Veteran meets the schedular criteria for TDIU and the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation, from January 25, 2008 forward.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for service-connected lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292 (2002).

2.  The Veteran is individually unemployable by reason of her service-connected disabilities from January 25, 2008.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in January 2002, November 2006, and January 2009 letters, with the Veteran receiving initial notification prior to the initial adjudication of the claims on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

The claim was previously remanded and there has been compliance with the remand instructions.  In obtaining additional medical information, the Board is satisfied there was compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the DRO/Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence she should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before she filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the schedular criteria for rating the spine have been amended twice during the pendency of the veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disability under both the former, and revised criteria pertaining to ratings of the spine.


Prior to September 23, 2002 changes

Under Diagnostic Code 5292, effective prior to September 23, 2002, limitation of motion of the lumbar spine was rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 40 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating was the maximum rating under that code.

Under Diagnostic Code 5295, effective prior to September 23, 2002, a 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  If there was lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation was in order.  Finally, a maximum schedular rating of 40 percent was awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  In this case, the Veteran did not demonstrate the symptoms for a 40 percent rating.  The Veteran did not have listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position (there was only moderate limitation) , narrowing or irregularity of joint space which was well maintained; or abnormal mobility on forced motion.

Prior to September 23, 2002, the Veteran met the criteria for a 40 percent rating based on severe limitation of motion as shown on a March 2002 VA examination.  Although her flexion and rotation exhibited moderate limitation of motion, motion was restricted to a severe degree on extension and side-bending.  The Veteran also exhibited pain, but the examiner did not state to what degree.  Nonetheless, the 40 percent rating is the highest rating based on limitation of motion.  There was no neurological limitation.  

Effective prior to September 23, 2002, a 10 percent rating was provided for mild intervertebral disc syndrome with recurring attacks; a 20 percent rating was provided for moderate intervertebral disc syndrome with recurring attacks; a 40 percent rating was provided for severe intervertebral disc syndrome with recurring attacks with intermittent relief; and a 60 percent rating was provided for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc and little intermittent relief.  However, as noted, there was no neurological limitation.  

Under Diagnostic Code 5285, ratings were provided for a demonstrable deformity of a vertebral body.  The Veteran sustained a vertebral fracture, but no demonstrable deformity was shown on x-ray.  Under that code, a 100 percent disability was warranted with cord involvement, bedridden, or requiring long leg braces; a 60 percent disability was warranted without cord involvement; abnormal mobility requiring neck brace (jury mast).  The Veteran did not any cord involvement or need a neck brace.  In other cases, the disability was to be rated in accordance with definite limited motion or muscle spasm, adding a 10 percent rating for demonstrable deformity of vertebral body; however, as noted, there was no demonstrable deformity on x-ray nor was a fracture actually seen.  Thus, there is no basis for an additional 10 percent rating.  

Diagnostic Codes 5286 and 5289 provided ratings for complete bony fixation (ankylosis) of the spine.  As to rating the Veteran under the criteria for ankylosis, it is noted that ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  Here, the evidence showed that the Veteran retained motion of the spine.  Therefore, rating premised on ankylosis is not warranted.  


Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for intervertebral disc syndrome, under Diagnostic Code 5293 were amended effective from September 23, 2002.  The revisions were designed to accommodate acute exacerbations or flare-ups of disc disease.  As such, the revised regulations provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The revised rating schedule for rating intervertebral disc syndrome is as follows:

A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

The Board must consider both the criteria in effect prior to September 23, 2002, and the criteria which came into effect as of September 23, 2002.

The Veteran was not diagnosed with intervertebral disc syndrome.  As such, ratings based on this diagnosis were not for application.  Otherwise, the clinical findings were consistent with the prior examination conducted in March 2002.  


Pursuant to September 26, 2003 changes

The second revision to the Rating Schedule governing the rating of spinal disabilities was effective September 26, 2003.  At that time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, degenerative arthritis of the spine under Diagnostic Code 5242, and intervertebral disc syndrome under Diagnostic Code 5243.  Under the revised criteria, lumbosacral strain will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2013).

Under the General Rating Formula as applicable to the veteran's back disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, effective September 26, 2003.

The revised rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc syndrome based on incapacitating episodes, effective from September 26, 2003, were essentially unchanged from the revised criteria of September 23, 2002.  Note (1) provided that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, effective September 26, 2003.

A May 2005 examination reflected better range of motion findings, more consistent with moderate limitation of motion per Diagnostic Code 5292.  Repetitive motion increased pain, but not limitation of motion.  However, the examiner qualified that flare-ups might further reduce motion, but he was unable to say to what degree.  In addition, the Veteran ambulated with a slow wide gait and wore a back brace.  The Veteran reported that she had fractured L5, but x-rays did not show a current fracture and there was no demonstrable deformity.  A peripheral nerves examination dated May 7, 2005 which included nerve testing, showed peroneal nerve axonal neuropathy, worse on the right.  She reported having sharp tingling in the legs, but her muscle strength was normal.  Light touching and position sense were also normal.  It was noted that the Veteran was employed in a sedentary job.  Peripheral neuropathy was confirmed in an October 2005 examination.  Subsequent VA records continued to document complaints of low back pain with intermittent flare-ups.  

In January 2009, the Veteran's application for a TDIU was received.  She reported that she last worked fulltime through December 2006.  However, a later statement from an employer indicate that the Veteran was working 7 to 8 hour days and quit on January 25, 2008 with no notice given.  

When examined by VA in April 2011, the Veteran demonstrated numbness and tingling in both feet as well as decreased light touch sensation in the left lower extremity, but otherwise both lower extremities' evaluation was normal.  The examiner indicated that the Veteran was a candidate for unemployability due to both bilateral lower and upper extremity disabilities.  On examination of the spine, the Veteran ambulated with a slow shuffling gait that was mildly antalgic.  The examiner reported flexion to 60 degrees, but with pain throughout.  She also demonstrated pain throughout the range of motion arc testing in the other directions.  There was no radiculopathy  The examiner opined that the Veteran would have difficulty being employed due to her spine, knee, and neck disabilities (the neck is not service-connected).  

In January 2012, the Veteran testified at a Board hearing.  The Veteran indicated that she had last worked "maybe" in 2005.  However, she could not remember when she made an application for TDIU.  She indicated that she was unable to do activities that required physical abilities due to her back which was very painful and restricted her ability to stand to 20 to 30 minutes.  She reported weakness in her lower extremities which also caused her to fall.  She also related that she was unable to sit for extended periods.  She related that she also had shoulder and neck disabilities which were injured in a fall due to her legs and further negatively impacted her abilities.  She also indicated she was taking a lot of pain medication.

In August 2012, the Veteran's low back was examined and exhibited better range of motion with no limitations due to pain, although the Veteran had pain on motion and was taking pain medication.  Sensory examination of the lower extremities revealed decreased sensation to light touch.  However, straight leg raising was negative and there was no radiculopathy.  There was no bowel or bladder impairment and the examiner indicated that the Veteran did not have intervertebral disc syndrome.  The Veteran used a cane for ambulation.  On x-ray, no vertebral fracture was shown.  In November 2012, the Veteran was again examined.  Although this examination did not pertain to the low back, it was noted that the Veteran had no bowel or bladder issues.

In February 2014, a private vocational assessment was received for the  Veteran.  The vocational expert indicated that the record was reviewed.  The Veteran's work history was discussed as well as her current medical status, limitations due to her disabilities, and her medications.  The vocational expert opined that the Veteran's lumbar spine condition rendered her unemployable, including for sedentary employment.  In addition, SSA records were received and indicated that the Veteran was found disabled from October 1, 2010 due to a myriad of disabilities, both service-connected and nonservice-connected.  

In this case, in viewing the evidence as a whole and that dated after the most recent changes to the rating schedule, the Veteran's low back disability continued to warrant a 40 percent rating for severe limitation of motion throughout the appeal period.  Although the most recent examination showed greater motion, the Board is mindful of the Veteran's continued report of severe pain per DeLuca as well as the fact that she takes pain medication for relief.  In addition, she has flare-ups and it appears that the examiners have not indicated the exact percentage of motion that is affected during flare-ups.  The 40 percent rating contemplates maximum limitation of motion, short of ankylosis.  Therefore, in affording reasonable doubt, she met the criteria for a 40 percent rating under Diagnostic Code 5292 for the entire appeal period.  For the same reasons as prior to the changes in the rating schedule set forth above, she did not meet the criteria for a higher 60 percent rating based on residuals of a fracture of a vertebra and continued to not warrant an additional 10 percent for lumbar fracture/demonstrable deformity of a vertebral body.  Under the new criteria, in order for a higher rating to be warranted based on limitation of motion, the Veteran's spine would need to be ankylosed, which it is not.  With regard to intervertebral disc syndrome, the evidence in its entirety shows that the Veteran does not have this type of spine disorder.  Thus, a rating on that basis is not warranted.  

With regard to the Veteran's lower extremity disabilities, she has been assigned a 10 percent rating for each side.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  

The Veteran demonstrates no more than mild impairment of the lower extremities which is wholly sensory.  She has numbness and tingling as well as some decreased sensation to touch.  However, she has no muscle strength weakness as shown on multiple examinations or other functional impairment.  Accordingly, the 10 percent ratings are appropriate.  The Board's prior determination of the 10 percent ratings was not vacated by the Court, but as part of the Veteran's back disability, the Board has considered whether higher ratings are in order in light of the additional evidence, but, as indicated, higher ratings are not warranted.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 40 percent for the Veteran's low back disability.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe her disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

For a Veteran to prevail in her claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is unemployed and has been for years.  Although her representative indicated that she had not been employed since January 2007, as noted, an employer indicated that she was working until January 25, 2008.  The employer indicated that she worked 30 to 40 hours per week.  Some of this employment was essentially full-time.  The employer also indicated that the Veteran had not lost time during the 12 months prior due to disability and no concessions were made due to disability.  The Veteran apparently quit of her own accord; she was not terminated.  Thus, the Board finds that the first date to be considered for eligibility is January 25, 2008.  

As of that date, the Veteran was service-connected for: low back disability rated as 40 percent disabling; right Achilles tendon disability, rated as 20 percent disabling; left ankle disability, rated as 20 percent disabling; left knee disability, rated as 10 percent disabling; right knee disability, rated as 10 percent disabling; left lower extremity disability, rated as 10 percent disabling; right lower extremity disability rated as 10 percent disabling; and pilonidal cyst, rated as noncompensable.  The combined rating per 38 C.F.R. § 4.25 was 80 percent.  Thus, the Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  

The Veteran also has  nonservice-connected disabilities in addition to her service-connected disabilities.  However, in viewing the medical evidence of record, as well as the Veteran's statements, the Board finds that a TDIU is warranted.  The Veteran's disabilities considered cumulatively render her unemployable.  The medical evidence supports her assertions, including the most recent 2014 vocational assessment.    

Accordingly, a TDIU is warranted from January 25, 2008..



ORDER

Entitlement to a 40 percent rating for service-connected lumbar spine disability is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted from January 25, 2008, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


